Citation Nr: 0519833	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  04-04 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from August 1969 
to August 1971.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2004 the veteran presented testimony before the 
undersigned Veterans Law Judge at a hearing conducted at the 
RO (a Travel Board hearing).  A transcript of that hearing is 
contained in the claims folder. 

To the extent there is a desire to raise an issue concerning 
service connection of other segments of the spine, appellant 
and his representative should file a specific claim for 
whatever benefit sought with the RO.  Consideration herein is 
limited to the issue set forth on the title page.


FINDINGS OF FACT

1.  A continuing cervical spine disorder was not shown in 
service, and is not otherwise causally related to service.  

2.  Cervical spine arthritis was not present to a compensable 
degree within the first post-service year.  


CONCLUSION OF LAW

A chronic cervical spine disorder was not incurred in or 
aggravated by active service and arthritis of the cervical 
spine may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107  (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.  
The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

VA fulfilled these requirements by issuance of a VCAA letter 
in April 2002.  This development letter appropriately 
notified the veteran what VA would do and what the appellant 
must do in furtherance of his claim.  The letter also 
informed the veteran with specificity what would be required 
for his claim for service connection to be granted, and 
explicitly asked the veteran to submit pertinent evidence he 
had, and to inform of the existence of any additional 
evidence that would further his claim, including in 
particular any medical evidence of cervical spine disability 
in service, and evidence relating current disability his 
period of service.  

The veteran was afforded the opportunity of hearings to 
provide testimony supportive of his claim, he testified at 
the Travel Board hearing in November 2004.  

Pertinent VA and private medical records have been obtained 
to the extent possible.  All indicated private and VA medical 
records were requested, and all records obtained were 
associated with the claims folder.  As discussed below, a 
substantial portion of the medical evidence obtained was 
received from the Social Security Administration, as evidence 
supporting an October 1999 Social Security Administration 
decision granting the veteran disability benefits.  
An inquiry was made to Johnson City Medical Center for 
records of the veteran's treatment around 1967, based on the 
veteran's report of treatment.  However, a June 2002 reply 
from that facility informed that records prior to 1980 were 
no longer maintained.  An inquiry was made to Appalachian 
Orthopedic Associates for records of treatment of the veteran 
by Dr. Maloy, based on the veteran's report of treatment by 
that physician.  However, a reply from that facility in 
January 2004 informed that records of treatment of the 
veteran had been purged.  Hence, requested records from those 
facilities are unavailable.  
The sole service medical treatment record pertaining to the 
veteran's neck is an October 1969 record which the veteran 
appears to have complained of pain in the cervical spine 
region.  (The actual notation reads "pain in the 'c-s' or 
'l-s' region."  There is no further clarification and in 
view of other contentions advanced, this is taken to mean the 
cervical spine.)  No current injury was noted, and no acute 
or chronic disability of the cervical spine was assessed in 
that treatment record.  While a past history of an automobile 
accident was noted, there was no indication that a prior 
diagnosis of any disability of the cervical spine had been 
made.  Hence, there was no specific event of injury to the 
cervical spine noted as precipitating that treatment, and 
there was no assessment of a cervical spine disease or injury 
at that time.  Conservative treatment was rendered.  There is 
no further follow-up noted.  The veteran's service separation 
examination found the veteran's spine to be normal.  Hence, 
there was no event, injury, or disease shown in service to 
trigger the need for a VA examination to address etiology of 
any current cervical spine disorder.  38 C.F.R. 
§ 3.159(c)(4)(i)(A)-(C); See Paralyzed Veterans of America, 
et al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) (no obligation to obtain a medical nexus opinion 
where there no event, injury, or disease shown in service).   

The veteran was informed of evidentiary and procedural 
development in the course of his appeal by a statement of the 
case in December 2003 and a supplemental statements of the 
case in August 2004 and October 2004. 

The Court has held that the notice requirements in 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, a VCAA letter was afforded the veteran in April 2002, 
prior to initial adjudication of the claim.  The Board notes 
that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
also applicable, including provisions pertaining to when 
notice is issued.  In this instance, however, the Board finds 
that the appellant was provided the necessary notice and 
assistance required, as discussed above, since he was given 
ample notice and opportunity to remedy deficiencies in his 
claim.  The Court has recently held, in that regard, that an 
error is not prejudicial when the error did not affect "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Service Connection Claim

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  Certain diseases, such as arthritis, may be 
subject to service connection based on presumed incurrence in 
service if manifested to a compensable degree within one year 
subsequent to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

In his claim statement submitted in April 2002, the veteran 
contended that he had a cervical spine disorder prior to 
service which was much worse when he left service.  However, 
as detailed below, he essentially contradicted this 
contention in testimony provided in November 2004.  In any 
event, such statements and testimony are lay statements, and 
are not competent as medical opinions; where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

At his November 2004 hearing before the undersigned, the 
veteran testified that he suffered an automobile accident in 
1963, and received treatment at the emergency room at Johnson 
City Medical Center.  He was not admitted to that facility; 
he was treated and released.  The veteran added that he did 
not have any problems with his neck following the accident 
(hearing transcript, page 16).  He testified that when he 
thereafter enter service, in basic training he began having 
lower back pain and was treated for this with medicine.  He 
also testified that the physical exercises and training in 
basic training brought on neck problems, where the neck would 
lock into the shoulders and he would loose circulation so 
that his arms would become cold.  

At the hearing, he described the extent of his activities in 
service.  Following basic training he had advanced training 
to become an artilleryman, but when he went to Vietnam he was 
assigned to be a truck driver, transporting food and supplies 
to a base on South Vietnam.  He reported that he had to move 
cases of these supplies about, and his back and neck would 
bother him, but he took aspirin for these pains.  He only 
performed this work for a month in Vietnam, whereupon he was 
promoted to command the supply room, and he then no longer 
had to do any heavy lifting.  He added that upon his return 
stateside to Fort Gordon, Georgia, he was to work in 
publications and took a typing class.  From there he was 
transferred to Fort Stuart, where he reportedly had an 
automobile accident, but was not injured in that accident and 
did not seek medical attention.  He testified that though his 
neck and back occasionally bothered him in service, he never 
went to sick call for these problems.  

The veteran testified that following his service separation 
in March 1971, he married in 1972, and not long after 
marrying he began working on a barge and his back then began 
hurting him.  He added that this wife recalled that he had 
gone to a private hospital emergency room in Kingsport, 
Tennessee, for his low back.  He reported that he currently 
had problems with numbness and tingling in his arms when he 
exerted himself.  

As noted in the VCAA discussion, above, a request was made in 
April 2002 to the Johnson City Medical Center for past 
records of treatment of the veteran at that facility, and a 
reply was received that records prior to 1980 were not 
maintained.  Hence, there are no contemporaneous medical 
records to support the veteran's contention of a pre-service 
automobile accident with neck injury.  The veteran was 
informed of this evidentiary deficiency expressly by an 
August 2003 letter from the RO.  The veteran has been asked 
to supply records to support his claim that the RO has been 
unsuccessful in obtaining, and he has provided no records of 
treatment from that pre-service automobile accident.  

Service medical records are contained within the claims 
folder.  The veteran's service induction examination report 
form, dated in June 1969, is notably blank in that section 
corresponding to clinical evaluation, indicating neither 
normality nor abnormality for each of the body systems.  
However, a report of medical history, dated the same day as 
the examination report, is completed and signed by the same 
medical examiner who signed the medical examination report.  
The report of medical history contains a check indicating 
present or past bone, joint, or other deformity.  However, 
the corresponding reference note informs of a past fracture 
of the right clavicle.  Hence, there is no finding of past 
injury to the cervical spine on either the service induction 
examination report or the corresponding report of medical 
history.   

The service medical records as a whole contain only one 
record referable to the cervical spine.  An October 1969 
treatment record notes the veteran's apparent complaint of 
pain in the cervical spine region.  A history was then noted 
of an automobile injury in 1966.  At the October 1966 visit 
the veteran was prescribed medication for treatment of pain.  
There is no record of follow up in the service medical 
records.  There is also a notation in the dental records, in 
1971, of a fractured jaw 5 years previously.  No history of 
back complaints was noted.  The veteran's service separation 
examination report in May 1971 indicated that the veteran's 
spine was normal.  

The claims folder contains VA outpatient treatment records 
dated from July 1976 to August 2003; February 2003 
cardiovascular treatment records from Wellmont-Holston Valley 
Medical Center; 1998 and 1999 medical records from Holston 
Valley Medical Center, Blue Ridge Neuroscience Center, 
Cardiovascular Associates, Columbia Indian Path Medical 
Center, Southeastern Cardiology, and Johnson City Medical 
Center Hospital, all from the Social Security Administration, 
including those underlying an October 1999 Social Security 
disability determination; treatment records Dr. John Ilie, 
M.D., dated from June to December of 2001.  These do include 
some records of evaluation or treatment for neck and back 
pain or radicular pain and disorders of the cervical spine, 
particularly from Blue Ridge Neurosciences Center, as noted 
below.  However, these treatment records provide no support 
of the veteran's contention, underlying his claim, that his 
current cervical spine disorder was aggravated by his period 
of service, or otherwise is causally related service.  On 
occasion, it was noted that there was no injury causing 
current complaints, and on occasion there was a history of 
impairment related to service.  

The claims folder also contains records of treatment by Dr. 
Ionut Ilie, of Rogersville, Illinois, added to the claims 
folder in March 2002.  

The veteran received VA treatment in July 1976 for cervical 
spasm of three days duration with onset following shoveling 
work.  A history was noted of an automobile accident six or 
eight years prior.  

The veteran received further VA treatment in October and 
November of 1979 for neck difficulties.  Muscle spasm and 
torticollis were assessed.  A history of old whiplash injury 
was noted, with the veteran's report of periodic neck spasms.  
He reported that rest and muscle relaxants helped the 
periodic symptoms.  The veteran had moderate range of motion, 
and the examiner assessed torticollis secondary to probable 
strain.  

The veteran was afforded a May 1980 VA orthopedic 
consultation, for complaints of neck problems since 1969, and 
current complaints of recurring neck pains with radiation to 
the right shoulder and elbow.  He reported hurting his neck 
while playing with his child the day prior.  The veteran 
provided a history of whiplash injury at the age of 17.  X-
rays showed straightening of the spine but were otherwise 
within normal limits, with disc spaces fairly well 
maintained.   

The veteran was afforded a December 1998 private evaluation 
for a Tennessee disability determination, in which he told of 
back problems with associated degenerative disc disease.  
However, a cervical spine disorder was not explored in that 
evaluation, and on examination the veteran was noted to have 
full range of motion of the neck without tenderness.  

December 1998 to August 1999 records from Blue Ridge 
Neuroscience Center were for treatment of low back pain and 
associated radiculopathy in the lower extremities.  The 
examiners noted that the veteran had clinical symptoms and x-
ray evidence of cervical stenosis, primarily at C5-C6, 
currently stable but with intermittent symptoms.  A history 
was noted of cervical stenosis from C3 through C6, but no 
evaluation was provided of the etiology of a current cervical 
spine disorder.  Physical examination in August 1999 noted 
good cervical spine range of motion.  

The veteran did provide a history of cervical spine disorder 
at a November 1998 Blue Ridge Neuroscience Center treatment, 
informing that his neck difficulties began following a motor 
vehicle accident at age 17, when he sustained a flexion-
extension type injury.  The veteran then reported that since 
that accident he had intermittent exacerbations of neck pain, 
and most recently over the past several months he had 
intermittent tingling in both hands, more so on the right.  
Physical examination in November 1998 demonstrated full range 
of motion of the cervical spine, with the neck supple.  The 
pertinent assessment was only cervical pain.  

A cervical spine CT scan was performed at Holston Valley 
Medical Center in November 1998.  Assessments included 
developmental narrowing of the cervical spinal canal; 
multiple disc protrusions throughout the cervical spine; mild 
cord compression at C3-4 and C4-5, and severe cord 
compression at C5-6; bilateral neural foraminal stenosis at 
C6-7, worse on the right; and somewhat small spinal cord, so 
that atrophy could not be excluded.  A cervical myelogram in 
November 1998 noted cervical compression at multiple levels.  

At a January 1999 VA examination the veteran reported a 
history of injury to his back in basic training, and noted 
that recent medical findings included spinal stenosis and 
degenerative joint disease of both the lumbar and cervical 
spine.  The VA examination focused on the lumbar spine, but 
findings were nonetheless also made of limitation of motion 
of the cervical spine.  X-rays showed cervical osteophytes 
and levoscoliosis, with assessments of degenerative joint 
disease and degenerative disc disease of the cervical spine.  

At a February 2004 Agent Orange examination the veteran was 
noted to have joint pains of multiple joints including the 
ankles, knees, wrists, shoulders, and elbows, with a 
diagnosis made one year prior of rheumatoid arthritis, with a 
positive RA factor.  Loss of lordosis of the cervical spine 
was also noted, as well as a complaint of right shoulder pain 
and a tingling sensation of the right hand.  

In March 2004 John Ilie, M.D., a private treating physician, 
provided a medical opinion statement.  The physician 
reported, based on a history supplied by the veteran, that 
the veteran had chronic neck and back pain since 1968.  The 
physician noted that a review of medical records from that 
period would assist in clarifying the case.  The physician 
also noted the veteran's self-reported history of a motor 
vehicle accident prior to service, and another motor vehicle 
accident in service in 1971, with associated pain growing 
progressively worse.  The earliest medical record noted by 
the physician was a CT myelogram from 1998 showing narrowing 
of the cervical canal and multiple cervical disc protrusions.  
The physician opined that it was possible that the reported 
in-service motor vehicle accident exacerbated the veteran's 
cervical spine disorder.  

Because this medical opinion by the veteran's treating 
physician is not informed by a review of the veteran's 
medical records dating from service, and is based on the 
veteran's statements as to his own medical history, the 
opinion is of little probative value and cannot serve to 
support the veteran's claim.  Without a thorough review of 
the record, an opinion regarding the etiology of the 
underlying condition can be no better than the facts alleged 
by the veteran.  Swan v. Brown, 5 Vet. App. 229, 233 (1993).  
Such an opinion, where based on an inaccurate factual 
premise, is of no probative value.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  This is especially true in this case 
where the history provided does not square with the 
contemporaneous service and post-service medical records.

The veteran has submitted multiple statements of his own in 
the course of his appeal, and multiple lay statements in 
November 1999.  However, the lay statements by others 
submitted in November 1999 address a low back disorder, not a 
disorder of the neck.  The veteran's own statements cannot 
support his claim because, as lay statements, they cannot 
serve as medical evidence of incurrence or aggravation of the 
veteran's cervical spine disorder in service.  Laypersons are 
not competent to offer medical opinions; where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu.  

In this case the veteran contends that he had a neck injury 
from an automobile accident prior to service that was 
aggravated in service.  However, there is no medical evidence 
from the time of that reported accident, and no medical 
finding in service to support a conclusion that the veteran 
had a continuing cervical spine injury and any resulting 
chronic disability prior to or during service.  Accordingly, 
the question presented in this case is whether the veteran 
had or developed a cervical spine disorder in service.  The 
service medical records present a single isolated treatment 
in October 1969 for neck pain, with no assessment of even an 
acute neck strain or sprain, much less a chronic disability.  
There are no further findings of a neck disorder in service, 
upon service separation examination, or for multiple years 
post service.  Medical evidence in recent years confirms, 
including by X-rays and CT examination, the presence of a 
current cervical spine disorder with degenerative disc 
disease. 

While treating private physician Dr. Ilie in a March 2004 
statement opined that it was possible that the veteran's 
cervical spine disorder had worsened in service, that opinion 
was based on the assumption that a cervical spine disorder 
existed prior to service, and was based on the veteran's 
statements rather than being support by historical medical 
evidence.  Without a thorough review of the record, an 
opinion regarding the etiology of the underlying condition 
can be no better than the facts alleged by the veteran.  Swan 
v. Brown, 5 Vet. App. 229, 233 (1993).   The veteran's 
statements of history are not medical evidence, and hence 
cannot support a medical opinion.  Espiritu.  Accordingly, 
Dr. Ilie's opinion of aggravation in service cannot support 
the claim.  Additionally, Dr. Ilie's opinion was couched in 
indefinite terms.  He said it was "possible"  that the 
veteran's cervical spine disorder was aggravated by service.  
An opinion making a conclusion of mere "possibility," is 
too much in the realm of conjecture, and hence not a 
sufficiently definite medical statement to support a claim 
for service connection.  Both Federal regulation and case law 
preclude granting service connection predicated on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102 
(2004); see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(service connection claim not well grounded where only 
evidence supporting the claim was a letter from a physician 
indicating that veteran's death "may or may not" have been 
averted if medical personnel could have effectively intubated 
the veteran; such evidence held to be speculative); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Perman v. Brown, 5 Vet. App. 237, 241 
(1993) (an examining physician's opinion to the effect that 
he cannot give a "yes" or "no" answer to the question of 
whether there is a causal relationship between emotional 
stress associated with service-connected post-traumatic 
stress disorder and the later development of hypertension is 
"non-evidence").

The absence of more than a single treatment for neck pain in 
service, with no findings in service of any cervical spine 
disorder, and no documented treatment thereafter for many 
years post service, all preponderate against a conclusion 
that the veteran had a chronic cervical spine disorder in 
service, or that a cervical spine disorder is otherwise 
causally related to service.  The medical record presents no 
cognizable evidence of a cervical spine disorder persisting 
from service to the present, of a chronic cervical spine 
disorder existing in service, or of any causal relationship 
between the veteran's period of service and his current 
cervical spine disorder.  Also, as noted, the veteran's own 
statements, as lay statements, do no serve as medical 
evidence of in-service disability or of a causal relationship 
between service and current disability.  Accordingly, the 
preponderance of the evidence is against the claim for 
entitlement to service-connection for a cervical spine 
disorder, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There is also no cognizable (medical) evidence that the 
veteran's cervical spine disorder existed to a disabling, and 
hence compensable degree within the first year post service, 
so as to warrant a grant of service connection on a first-
year-post-service presumptive basis.  38 C.F.R. §§ 3.307, 
3.309.  


ORDER

Service connection for a cervical spine disorder is denied.


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


